Title: From Thomas Jefferson to Thomas Ritchie, 13 May 1822
From: Jefferson, Thomas
To: Ritchie, Thomas,Gooch, Claiborne W.


Messrs Ritchie and Gooch
Monticello
May 13. 22.
I am thankful to you for the paper you have been so kind as to send me, containing the arraignment of the Presidents of the US. generally as peculators or accessories to peculation by an informer who masks himself under the signature of ‘a native Virginian.’ what relates to myself in this paper, (being his No VI. and the only No I have seen) I had before read in the Federal Republican of Baltimore of Aug. 28. which was sent to me by a friend with the real name of the Author. it was published there during the ferment of a warmly contested election. I considered it therefore as an electioneering maneuvre merely, and did not even think it required the trouble of recollecting, after a lapse of 33. years, the circumstances of the case in which he charges me with having purloined from the Treasury of the US. the sum of 1148. Dollars but as he has thought it worth repeating in his Roll of informations against your Presidents nominally, I shall give the truths of the case, which he has omitted, perhaps because he did not know them and ventured too inconsiderately to supply them from his own conjectures.On the return from my mission to France, and joining the Government here, in the spring of 1790. I had a long and heavy account to settle with the US. of the administration of their pecuniary affairs in Europe, of which the superintendance had been confided to me while there. I gave in my account early, but the pressure of other business did not permit the accounting officers to attend to it till Oct. 10. 1792. when we settled, and a balance of 888D. 67C appearing to be due from me (but erroneously as will be shewn) I paid the money the same day, delivered up my vouchers, and recieved a certificate of it. but still the articles of my draughts on the bankers could be only provisionally past, until their accounts also should be recieved to be confronted with mine. and it was not till the 24th of June  1804. that I recieved a letter from mr Richard Harrison the Auditor informing me ‘that my accounts, as Minister to France, had been adjusted and closed’ adding ‘the bill drawn and credited by you under date of the 21st of Octob. 1789. for banco florins 2800. ‘having never yet appeared in any account of the Dutch bankers, stands at your debit only as a provisional charge. if it should hereafter turn out, as I incline to think it will, that this bill has never been negociated or used by mr Grand. you will have a just claim on the public for it’s value.’ this was the first intimation to me that I had too hastily charged myself with that draught. I determined however as I had allowed it in my account, and paid up the balance it had produced against me, to let it remain a while, as there was a possibility that the draught might still be presented by the holder to the bankers: and so it remained till I was near leaving Washington on my final retirement from the administration in 1809. I then recieved from the Auditor, mr Harrison the following Note. ‘Mr Jefferson in his accounts as late minister to France, credited among other sums, a bill drawn by him on the 21st Octob. 1789. to the order of Grand & co. on the bankers of the US. at Amsterdam for Banco f. 2800. equal with Agio to Currt florins 2870. and which was charged to him provisionally in the official statement made at the Treasury in the Month of Octob. 1804. but as this bill has not yet been noticed in any account rendered by the bankers, the presumption is strong that it was never negociated or presented for payment, and mr Jefferson therefore appears justly entitled to recieve the value of it, which at 40. cents the gilder (the rate at which it was estimated in the above mentioned statement) amounts to Dollars 1148. Auditor’s office Jan. 24. 1809.’Desirous of leaving nothing unsettled behind me, I drew the money from the treasury, but without any interest, altho I had let it lie there 20. years, and had actually on that error paid 888.D. 67.cents an apparent, balance against me, when the true balance was in my favor 259.D. 33. cents.        The question then is How has this happened? I have examined minutely and can state it clearly.Turning to my pocket Diary I find that on the 21st day of Octob. 1789. the date of this bill, I was at Cowes in England, on my return to the US. the entry in my Diary is in these words, ‘1789. Octob. 21. sent to Grand & co Letter of credit on Willinks, Van Staphorsts and Hubbard for 2800. florins Banco’. and I immediately  credited  it in my account with the US in the following words, ’1789. Oct. 21. By my bill on Willinks, Van Staphorsts & Hubbard in favor of Grand and co. for 2800. florins equal to 6250livres–18 sous.’ my account having been kept in livres and sous of France, the Auditor settled this sum at the current exchange, making at 1148. Dollars. this bill, drawn at Cowes in England had to pass through London to Paris by the English and French mails, in which passage it was lost, by some unknown accident, to which it was the more exposed in the French mail, by the Confusion then prevailing; for it was exactly at the time that Martial law was proclaimed at Paris, the country all up in arms, and executions by the mobs were daily perpetrating thro’ town and country. however this may have been, the bill never got to the hands of Grand and co. was never, of course, forwarded by them to the bankers of Amsterdam, nor any thing more ever heard of it. the Auditor’s first conjecture then was the true one, that it never was negotiated, nor therefore charged to the US. in any of the bankers’ accounts. I have now under my eye a duplicate furnished me by Grand of his account of that date against the US. and his private account against myself, and I affirm that he has not noticed this bill in either of these accounts, and the Auditor assures us the Dutch bankers had never charged it.        The Sum of the whole then is that I drew a bill on the US, bankers, charged myself with it on the presumption it would be paid, that it never was paid however either by the bankers of the US. or any body else. it was surely just then to return me the money I had paid for it. yet the ‘native Virginian’ thinks that this act of recieving back the money I had thus thro’ error over paid ‘was a palpable and manifest act of moral turpitude, about which no two honest, impartial men can possibly differ.’ I ascribe these hard expressions to the ardor of his zeal for the public good, and as they contain neither argument nor proof, I pass them ever without observation indeed I have not been in the habit of noticing these morbid ejections of spleen either with or without the names of those venting them. but I have thought it a duty on the present occasion to relieve my fellow citizens & my country from the degradation in the eyes of the world to which this informer is endeavoring to reduce it by representing it as governed hitherto by a succession of Swindlers and Peculators. nor shall I notice any further endeavors to prove or to palliate this palpable misinformation. I am too old and inert to undertake minute investigations of intricate transactions of the last century; and I am not afraid to trust to the justice and good sense of my fellow citizens on future, as on former attempts to lessen me in their esteem.I ask of you, gentlemen the insertion of this letter in your paper; and I trust that the printers who have hazarded the publication of the libel, on anonymous authority, will think that of the answer a moderate retribution of the wrong to which they have been accessory.Th: Jefferson